PER CURIAM.
Appellant appeals an adverse final decree upholding the zoning of the appellee municipality upon the “fairly debatable rule”. In this connection, see: City of Miami Beach v. Lachman, Fla.1953, 71 So.2d 148; Village of Virginia Gardens v. Johnson, Fla.App. 1962, 143 So.2d 692.
. The chancellor’s decree arrived in' this court with a presumption of correctness. See: Meadows Southern Construction Co. v. Pezzaniti, Fla.App.1959, 108 So.2d 499; Lynch v. Coppola, Fla.App.1961, 129 So.2d 183. It was incumbent upon the appellant to demonstrate error. See: Videon v. Hodge, Fla.1954, 72 So.2d 396; Frell v. Frell, Fla.App.1963, 154 So.2d 706. Following an examination of the record, briefs and after oral argument by respective counsel, the appellant has failed to demonstrate that the chancellor committed error in the record then before him. Therefore, his actions should be affirmed, without prejudice to the appellant to seek relief from the zoning restrictions on its property in the future, in the event of a change in conditions.
Affirmed.